IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-68,774-02


EX PARTE JAIME FRANCISCO SALDIVAR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 02-CR-1646-C
IN THE 404TH DISTRICT COURT FROM CAMERON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of injury to a child
and  sentenced to twenty years' imprisonment. 
	Applicant alleges that his counsel was ineffective for filing a petition for discretionary review
on his behalf without informing him that he had a right to file a pro se petition for discretionary
review.  The trial court recommended that relief be granted.
	To gain relief on a claim of ineffective assistance of counsel, Applicant has to prove both that
counsel's performance was deficient and that counsel's deficient performance harmed Applicant.
Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984); Hernandez
v. State, 726 S.W.2d 53, 56-57 (Tex. Crim. App. 1984).  Applicant does not allege or show how he
was harmed by counsel's filing of a petition for discretionary review on his behalf.  
	Based on this Court's independent review of the entire record, we deny relief.

Filed: March 17, 2010
Do not publish